TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-02-00044-CR




                               Joseph Michael Wilson, Appellant

                                                 v.

                                  The State of Texas, Appellee



         FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
             NO. 51,428, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




               Appellant Joseph Michael Wilson pleaded guilty to murder. See Tex. Pen. Code Ann.

§ 19.02(b)(2) (West 1994). The district court adjudged him guilty and assessed punishment at

imprisonment for forty years, as called for in a plea bargain agreement.

               As part of his plea bargain, appellant promised not to appeal. This promise is binding

when, as here, the court follows the agreed punishment recommendation. Blanco v. State, 18 S.W.3d
218, 220 (Tex. Crim. App. 2000). Furthermore, appellant’s general notice of appeal does not comply

with Texas Rule of Appellate Procedure 25.2(b)(3) and thus does not invoke this Court’s jurisdiction.

Whitt v. State, 45 S.W.3d 274, 275 (Tex. App.—Austin 2001, no pet.); see Cooper v. State, 45
S.W.3d 77, 79 (Tex. Crim. App. 2001) (rule 25.2(b) limits every appeal in a plea bargain, felony

case).
              The appeal is dismissed for want of jurisdiction.




                                              Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: February 7, 2002

Do Not Publish




                                                 2